PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,634,962 
Issued: January 21, 2014
Application No. 12/860,820
Filed: 20 Aug 2010
For: METHOD AND APPARATUS FOR EFFICIENTLY COORDINATING DATA CENTER COOLING UNITS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed December 29, 2020, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on January 21, 2018 for failure to pay the 3.5-year maintenance fee. 

The petition has been carefully considered and found in compliance with the requirements of 37 CFR 1.378(b) in that (1) the required maintenance fee has been charged to the authorized deposit account; (2) the required petition fee has been submitted; and, (3) an acceptable statement and explanation of unintentional delay has been provided.

In view thereof, the maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 232-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions